DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/617,528, filed on January 15, 2018.
Status of the Claims
Amendments to claims 1, 7, 13 and 17 have been entered.
Claims 2, 10 and 14 were previously canceled.
Accordingly, claims 1, 3-9, 11-13 and 15-23 are currently pending.
Response to Applicant’s Remarks
Applicant has amended the independent claims to include the feature “wherein the phase-coded waveform comprises cross-correlation values that are used to suppress interference in the received echo.”
Rao (US 2018/0231652) teaches “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes, the worse the cross correlation properties.”  However, Rao only suggests that it desirable to use cross-correlation values.  Based on additional search, the Examiner found another reference Davis (US 2018/0252809) in the same family of patent or patent applications that teaches cross-correlation to reduce interference.  See 
The Examiner previously took official notice of triangular and saw-tooth chirp waveforms which are well-known and documented.  Applicant did not traverse, thus said official notice is now taken as Applicant Admitted Prior Art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 13 and 15-23 are rejected under 35 U.S.C. 103 as being obvious over Rao (US 2018/0231652) in view of Davis (US 2018/0252809)
As to claims 1 and 13, Rao teaches a vehicle (vehicle 1) for autonomous driving (intended use; also, the specification does not appear to provide any level of specific detail for autonomous driving other than for its intended use), the vehicle comprising: 
a radar sensor (Fig. 1 shows radar interrogator 80 and radar transponder 90 and Fig. 2 shows the interrogator and Fig. 3 shows the transponder) comprising: 
a waveform generator of a waveform transmission module (Fig. 2A item 206; “local oscillator” in Paras. 32 and 55) adapted to generate a phase- coded waveform based on a set formed from an orthogonal sequence concatenated multiple times with itself , wherein the orthogonal sequence is a Zadoff-Chu (ZC) sequence (Rao discloses codes that “may repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (emphasis added)” thus meeting the scope of codes that are concatenated multiple times with itself.  See Rao Para. [0052].   Rao further discloses that the code can be the “constant amplitude zero autocorrelation codes (CAZAC) (also known as Frank -Zadoff-Chu (FZC) sequences)” thus meeting the scope of “phase-coded waveforms” namely “Zadoff-Chu (ZC)” codes which are inherently orthogonal.  Id.  The specification at para. 20 admits that the correlation of the ZC codes multiple times with itself results in periodic (cyclic) correlation.  See Spec. 20.  In view of Applicant’s specification, one of ordinary skill would reasonably conclude that the periodic correlation is an inherent feature resulting from a correlation of ZC codes which is clearly disclosed in Rao.  See also Fig. 9 showing at least three sequences thus meeting the scope of “sequences concatenated multiple times with itself”); and 
a receiver (Fig. 2A 208) adapted to estimate a range (Para. [0031] “range”) and Doppler from a periodic auto-correlation formed from a correlation of a received echo and the phase-coded waveform (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed”).
Although Rao teaches at Para. 53 “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes,” Rao does not specifically say that cross-correlation is being performed to reduce interference.  
In the same field of endeavor and same family, Davies teaches that cross-correlation can be used to prevent interference such as cross-interference due to having more than one transmitted signal such as a MIMO system.  See Abstract and Para. 97.
In view of Davis, it would have been obvious to a person having ordinary skill at the time of filing to actually perform cross-correlation in order to reduce cross-interference thereby improving the overall signal quality.  
As to claims 3 and 15, Rao in view of Davis further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Rao: Para. [0031] “chirp” a chirp increases and/or decreases linearly and repeats thus meeting the scope of at least one of a triangle-type or saw-type).
As to claims 4 and 16, Rao in view of Davis further discloses the vehicle of claim 13 and radar of claim 1, wherein the phase-coded waveform comprises one of a triangle-type phase evolution or a saw-type phase evolution (Id.).
As to claims 5 and 17, Rao in view of Davis further discloses the vehicle of claim 13 and radar of claim 1, wherein a transmit antenna of the waveform transmission module is further adapted to transmit the phase-coded waveform (Rao: Para. [0052] discusses various spreading codes that are transmitted include Zadoff-Chu.  Fig. 1 also shows Rx/Tx items 104.).
As to claims 6 and 18, Rao in view of Davis further discloses the vehicle of claim 13 and radar of claim 1, wherein the receiver is further adapted to receive the echo (Rao: Fig. 1 shows transmitting and receiving).
As to claim 7, Rao discloses a method for generating a radar signal, the method comprising
generating a plurality of orthogonal sequences, wherein the orthogonal sequences are Zadoff-Chu (ZC) sequences (Rao discloses “constant amplitude zero correlation codes (CAZAC) (also known as Frank-Zadoff-Chu (FZC) sequences” that may “repeat after a certain time duration, sometimes called the pulse repetition interval (PRI) (Para. [0052]).”  See also Applicant’s Specification at Para. 20 which makes it kwon that correlation of ZC codes result in a periodic autocorrelation as discussed in the Remarks.  Orthogonality is also inherent to FZC or ZC codes); 
assigning a first orthogonal sequence to a radar sensor device (Para. 32 “The transmitted signal is phase modulated by mixing a baseband signal (e.g., with two values +1 and -1) with a local oscillator to generate a transmitted signal with a phase that is changing corresponding to the baseband signal.”); 
concatenating the first orthogonal sequence multiple times with itself to form a sequence set (Para. 52 as previously cited); 
generating a phase-coded waveform from the sequence set (Para. 52 FZC codes same as ZC codes); 
receiving an echo from the [transmitted] phase-coded waveform (Fig. 2A item 208; see also Para. 32 “PMCW”); 
correlating the echo with the phase-coded waveform to form a periodic autocorrelation comprising correlation peaks (Para. [0042] “The longer the sequence of correlator outputs used to estimate the Doppler frequency.”  See also Para. [0044] “Multiple correlators produce multiple complex correlation values corresponding to different range bins or delays. As discussed herein, each time slice contains one correlation value in a time series of correlation values upon which Doppler processing is performed); and 
determining a Doppler estimate from a delay between the correlation peaks of the periodic auto-correlation (Para 42 and 44 as previously cited).
Although Rao teaches at Para. 53 “codes that have good autocorrelation and cross correlation properties are desirable. Generally, the better the autocorrelation of codes,” Rao does not specifically say that cross-correlation is being performed to reduce interference.  
In the same field of endeavor and same family, Davies teaches that cross-correlation can be used to prevent interference such as cross-interference due to having more than one transmitted signal such as a MIMO system.  See Abstract and Para. 97.
In view of Davis, it would have been obvious to a person having ordinary skill at the time of filing to actually perform cross-correlation in order to reduce cross-interference thereby improving the overall signal quality.  
As to claim 8, Rao in view of Davis further discloses the method of claim 7, further comprising determining a source of the echo (Rao: Para. “A matched filter may also be used to produce a set of outputs that correspond to the correlator outputs for different delays.”  See also Para. 31 “the Doppler frequency can also be determined.”  In other words, Doppler can distinguish clutter (as a source) from targets.).
As to claim 11, Rao in view of Davis further discloses the method of claim 7, wherein the phase-coded waveform comprises at least one of an increasing phase evolution or a decreasing phase evolution (Rao: Para. 31 “chirp”).
As to claim 19
As to claim 20, Rao in view of Davis further discloses the vehicle of claim 19, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Rao: Fig. 1).
As to claim 21, Rao in view of Davis further discloses the method of claim 7, further comprising transmitting the phase-coded waveform (Rao: Paras. 52 & 83 “PMCW”).
As to claim 22, Rao in view of Davis further discloses the radar sensor of claim 1, wherein the phase-coded waveform has a frequency within an autonomous vehicle range of frequencies (Rao: Fig. 1 shows an automotive radar system).
As to claim 23, Rao in view of Davis further discloses the radar sensor of claim 1, wherein the receiver is further adapted to estimate the Doppler from a delay between correlation peaks of the periodic auto-correlation (Rao: Para. 42 & 44 as previously cited).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Davis and Applicant Admitted Prior Art.
  Rao teaches chirp waveforms as previously cited in Para. 31.  Rao does not specifically refer to a triangular or saw-tooth waveform.  Examiner takes official notice and now Applicant Admitted Prior Art that the triangular and sawtooth chirps are well known and used extensively throughout automotive radar industry to simultaneously improve range and Doppler resolution and are easier to implement and process than non-linear chirps.  As such, it would have been obvious to one of ordinary skill in the art, if not already assume, to use a sawtooth and/or triangular chirp to improve overall resolution without the extra processing required by non-linear chirps.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rao does not disclose extracting an IPV6 address from an echo.  
Anvari (US 10,591,590) discloses “transmitting a coded signal like an IP address” but is directed to a wireless communication sensor instead of radar and does not specify an IPV6 address.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.W.J./Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648